United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Burlington, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-765
Issued: February 19, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 27, 2009 appellant filed a timely appeal from a December 30, 2008 schedule
award decision of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant has more than 15 percent impairment of the right leg for
which she received a schedule award.
FACTUAL HISTORY
On July 28, 1998 appellant, then a 33-year-old clerk, filed a traumatic injury claim
alleging that she injured her right knee while lifting a bucket of mail. The Office accepted her
claim for right knee sprain and authorized arthroscopic surgery. Appellant did not stop work but
returned to a light-duty position.

Appellant came under the treatment of Dr. Ronald Krasnick, a Board-certified orthopedic
surgeon.1 On April 10, 2000 Dr. Krasnick performed arthroscopic surgery with release of lateral
retinaculum and diagnosed torn medial meniscus and chondromalacia of the right knee. In
reports dated July 18, 2000 to January 16, 2001, he noted patellofemoral crepitus and tenderness
of the right knee and advised that appellant reached maximum medical improvement.
On June 21, 2001 appellant requested a schedule award. In a May 15, 2001 report,
Dr. Nicholas Diamond, an osteopath, advised that she reached maximum medical improvement
on May 10, 2001. Right knee examination revealed portal arthroscopy scars, peripatellar
tenderness, crepitus, medial mid line and lateral mid line tenderness and positive valgus and
varus stress tests. Dr. Diamond noted a normal sensory examination and motor strength testing
revealed a grade of 4 out of 5 involving the right lower extremity and a grade of 5 out of 5 for the
left lower extremity. He diagnosed post-traumatic right knee posterior horn medial meniscus
tear and post-traumatic right knee chondromalacia patella. Dr. Diamond stated that based on the
fifth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment,2 (A.M.A., Guides) appellant had 12 percent impairment for Grade 4 motor strength
deficit of the right quads (knee extension),3 17 percent impairment for right knee collateral
ligament laxity4 and 5 percent impairment for the right patellofemoral knee pain/crepitance
(arthritis)5 or at total 31 percent impairment of the right lower extremity.
On August 16, 2001 an Office medical adviser reviewed the medical evidence of record.
He noted the impairment rating provided by Dr. Diamond and advised that the conditions of
medial and lateral varus and valgus instability were not present at the time of surgery and could
not have developed from the work incident. The medical adviser found that appellant had
12 percent right leg impairment based on Grade 4 motor strength deficit of the right quadriceps6
and 5 percent for patellofemoral knee pain/crepitance7 or a total of 17 percent impairment to the
right leg.
The Office found a conflict in medical opinion arose between Dr. Diamond and the
Office medical adviser regarding the extent of permanent impairment. On September 14, 2001 it
initially referred appellant to Dr. Howard Zeidman, a Board-certified orthopedic surgeon,
selected as the impartial medical specialist. Based on his report, the Office granted her a
schedule award for 15 percent right leg impairment on November 15, 2001. However, this
award was vacated in a November 7, 2002 decision of an Office hearing representative. The
1

An August 4, 1998 magnetic resonance imaging scan of the right knee showed a tear of the posterior horn of the
medial meniscus and minimal joint effusion.
2

A.M.A., Guides (5th ed. 2001).

3

Id. at 532, Table 17-8.

4

Id. at 546, Table 17-33.

5

Id. at 544, Table 17-31.

6

Id. at 532, Table 17-8.

7

Id. at 544, Table 17-31.

2

Office subsequently requested clarification from Dr. Zeidman, who provided a February 4, 2003
report.
In a March 11, 2003 decision, the Office reissued the November 15, 2001 schedule award
for 15 percent impairment to the right leg. However, the decision was set aside by an Office
hearing representative on October 28, 2003. The hearing representative determined that
Dr. Zeidman’s reports were inadequate to resolve the conflict in medical opinion. On
January 13, 2004 the Office referred appellant to Dr. George P. Glenn, Jr., a Board-certified
orthopedic surgeon, to resolve the medical conflict.
In a January 29, 2004 report, Dr. Glenn noted that appellant reached maximum medical
improvement on July 18, 2000. On examination, there was no evidence of instability to either
knee, negative anterior and posterior drawer signs, no crepitus and full flexion and extension of
the left and right knee with complaint of pain. Dr. Glenn further advised that muscle tone and
strength were normal with no evidence of atrophy, peripheral pulses were symmetrical and
sensory pattern was normal. Appellant demonstrated a slight right sided limp but did not use any
assistive devices and did not qualify for impairment for gait derangement under Table 17-5, page
529 of the A.M.A., Guides. Dr. Glenn noted some alteration in range of motion of the right
knee; however, the measurement for range of motion was greater than 110 degrees and therefore
there was no impairment under Table 17-10, page 537 of the A.M.A., Guides. He noted
Dr. Krasnick’s operative note showed mild patellofemoral arthritis that was best determined by
x-ray with the knee in full extension; however, appellant could not voluntarily extend the knee
which precluded this means of measurement.8 Dr. Glenn noted that, a footnote to Table 17-31,
page 544 of the A.M.A., Guides described complaints of patellofemoral pain and crepitation on
physical examination without joint space narrowing on x-ray as five percent impairment of the
extremity, which he found applicable in appellant’s case. He noted the diagnoses based
estimates method for calculating impairment would not apply as she did not have patellar
subluxation, dislocation or residual instability and there was no evidence of peripheral or
vascular involvement. Dr. Glenn opined that appellant had reached maximum medical
improvement with five percent permanent impairment of the right leg attributable to the July 28,
1998 injury. He also addressed her disability status.
In a February 20, 2004 report, the Office medical adviser concurred in Dr. Glenn’s
determination that appellant had five percent impairment of the right leg under Table 17-31 of
the A.M.A. Guides.
In a March 3, 2004 decision, the Office denied appellant’s request for an additional
schedule award, finding that Dr. Glenn’s opinion constituted the weight of the medical evidence.
On March 10, 2004 appellant requested an oral hearing which was held on
November 13, 2006.
In a January 19, 2007 decision, the hearing representative affirmed the March 3, 2004
schedule award.

8

Id.

3

On June 12, 2007 appellant filed an appeal with the Board. On June 18, 2008 the Board
remanded the case for reconstruction and proper assemblage of the case record. The Office was
directed to issue an appropriate merit decision issued on appellant’s claim to preserve her appeal
rights.9
In a decision dated December 30, 2008, the Office reissued the January 19, 2007 decision
denying appellant’s claim for an additional schedule award.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act10 and its
implementing regulations11 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.
ANALYSIS
The Office accepted appellant’s claim for right knee sprain and authorized arthroscopic
surgery, which was performed on April 10, 2000. It found that a conflict in the medical evidence
arose between Dr. Diamond and an Office medical adviser concerning the extent of impairment
of the right leg. Consequently, the Office referred appellant to Dr. Glenn to resolve the
conflict.12
Where there exists a conflict of medical opinion and the case is referred to an impartial
specialist for the purpose of resolving the conflict, the opinion of such specialist, if sufficiently
well rationalized and based upon a proper factual background, is entitled to special weight.13
The Board finds that the opinion of Dr. Glenn is sufficiently well rationalized and based upon a
proper factual background such that it is entitled to special weight and establishes that appellant
does not have impairment greater than the 15 percent schedule award previously granted.

9

Docket No. 07-1702 (issued June 18, 2008).

10

5 U.S.C. § 8107.

11

20 C.F.R. § 10.404.

12

As noted, appellant was initially referred to Dr. Zeidman who failed to provide responsive clarification as
requested by the Office. When an impartial medical specialist’s statement of clarification or elaboration is not
forthcoming or if the physician is unable to clarify or elaborate on the original report or if the physician’s report is
vague, speculative or lacks rationale, the Office must refer the employee to another impartial medical specialist for a
rationalized medical opinion on the issue in question. See Margaret M. Gilmore, 47 ECAB 718 (1996); Terrence R.
Stath, 45 ECAB 412 (1994); Nathan L. Harrell, 41 ECAB 402 (1990); John I Lattany, 37 ECAB 129 (1985).
13

Aubrey Belnavis, 37 ECAB 206 (1985). See 5 U.S.C. § 8123(a).

4

Dr. Glenn reviewed appellant’s history, reported findings and noted an essentially normal
physical examination. He advised that she reached maximum medical improvement. Dr. Glenn
noted examination of appellant’s right knee revealed no evidence of instability, no crepitus, full
flexion and extension with complaints of pain, muscle tone and strength were normal with no
evidence of atrophy, peripheral pulses were symmetrical and sensory pattern was normal. He
noted that she demonstrated a slight right sided limp but did not use any assistive devices and
therefore did not qualify for impairment for gait derangement under Table 17-5, page 529 of the
A.M.A., Guides. Dr. Glenn indicated range of motion of the right knee was greater than 110
degrees and therefore appellant did not qualify for impairment pursuant to Table 17-10, page 537
of the A.M.A., Guides. He advised that the diagnosis-based estimates method would not apply
as she did not have patellar subluxation, dislocation or residual instability and there was no
evidence of peripheral or vascular involvement. Dr. Glenn noted Dr. Krasnick’s operative note
showed mild patellofemoral arthritis which was best determined by x-ray with the knee in full
extension; however, appellant could not voluntarily extend the knee which precluded this means
of measurement. He noted that the footnote to the Table 17-31 provided five percent impairment
for complaint of patellofemoral pain and crepitation on physical examination without joint space
narrowing on x-ray. Dr. Glenn found that this was appropriate in appellant’s case. He opined
that pursuant to the A.M.A., Guides she had five percent permanent impairment of the right leg.
Dr. Glenn properly applied the A.M.A., Guides and determined that appellant had five
percent of the right lower extremity. This evaluation conforms to the A.M.A., Guides. On
February 20, 2004 an Office medical adviser reviewed Dr. Glenn’s findings pursuant to the
A.M.A., Guides and noted that the impartial specialist has properly applied Table 17-31.
On appeal, appellant asserts that Dr. Diamond properly applied the A.M.A., Guides and
found 31 percent impairment of the right leg. However, it must be noted that the impairment
rating of Dr. Diamond does not conform to Chapter 17, specifically the cross-usage chart at
Table 17-2, page 526. In rating impairment of 31 percent, Dr. Diamond noted strength deficit
under Table 17-8, laxity of the ligament laxity under Table 17-33, which addresses
diagnosis-based impairment estimates and arthritis under Table 17-31. Table 17-2 precludes
combining arthritis and diagnosis-based impairment estimates with loss of strength deficit. The
failure of Dr. Diamond to address the cross-usage chart reduces the probative value of his rating.
Appellant contends that Dr. Glenn did not provide adequate findings or rationale on
examination. Dr. Glenn noted that range of motion of the right knee with regard to extension
and flexion was greater than 110 degrees and normal such that there was no impairment under
Table 17-10, page 537 of the A.M.A., Guides. He noted that the operative note showed mild
patellofemoral arthritis which was best determined by x-ray. However, Dr. Glenn explained that
this means of measurement could not be performed as appellant could not voluntarily extend the
knee to allow the appropriate x-ray to be obtained. He addressed motor strength of the right
knee, finding that muscle tone and strength were normal with no evidence of atrophy. Dr. Glenn
provided sufficient reasoning for his impairment rating.

5

CONCLUSION
The Board finds that appellant has established that she has no more than 15 percent
impairment of the right leg for which she received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the December 30, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 19, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

